Appeal from a judgment of Yates County Court (Falvey, J.), entered April 10, 2001, convicting defendant upon his plea of guilty of burglary in the second degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: The contention of defendant that his guilty plea was not knowingly and intelligently entered is not preserved for our review (see People v Rowe, 284 AD2d 796, lv denied 97 NY2d 643; People v McFadgen, 274 AD2d 830, 832, lv denied 95 NY2d 966). In any event, that contention is without merit. “The plea minutes reveal that County Court conducted a searching and thorough inquiry of defendant and defendant’s responses were coherent, detailed and wholly aware” (People v Kinner, 147 AD2d 742, 743, lv denied 74 NY2d 665).
We reject the further contention of defendant that he did not knowingly and intelligently waive his right to counsel. The colloquy conducted by the court on three separate occasions “indicates that defendant knowingly and intelligently sought to proceed pro se” (People v McIntyre, 250 AD2d 1002, 1003, lv denied 92 NY2d 881; see People v Harris, 292 AD2d 633). We have reviewed defendant’s remaining contentions and conclude that they are without merit. Present — Green, J.P., Hayes, Wisner, Burns and Lawton, JJ.